Title: From John Adams to Benjamin Waterhouse, 6 April 1813
From: Adams, John
To: Waterhouse, Benjamin


57.
Dear Sir
Quincy March April 6th 1813

Other parts of your letter of yesterday may be remembered hereafter; but “Brimborion” must not be delayed nor trifled with. I shall produce an authority or two.
Deletanville’s Dictionary. Brimborion SM. A trifle, A thing of little value.
Lallemonts Dictionary. Brimborions. S.M.PL. Bagatelles choses de peu de valeur. Apinæ arum. Crepundia orum Children’s Playthings. Baubles as Bells Rattles. Puppets.
Dictionaire de trevoux. SM. Terme de mepris, qui sert à exprimer des curiosities, legeres, ou de peu de valeur. Frivola. Moliere. Je ne vois que lait virginal, blancs d’œufs et autres Brimborions.
In 1793 I dated a private letter to Tenche Cox “Quincy” This town was then just set off from Braintree. I said to Coxe jocularly, They have taken away my Dukedom of Braintree. For the future I must date from Quincy. But away with this Brimborion”! The treacherous rascal published a mutilated Copy of this letter to excite a quarrel between me and the Pinkneys. You know the Jacobins called Sedgwicks Duke of Berkshire and me Duke of Braintree, &c &c in their newspapers before that time. What could express the value of the Dukedom of Braintree better than Virgins Milk, Rattles, Baubles, Puppets? And what could express more contempt of it than Brimborion? Apinæ Crepundia?
John Adams